Citation Nr: 0943392	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to an acquired psychiatric disorder.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fourth finger.

5.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Custody of the file was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania, which is currently VA's Agency of Original 
Jurisdiction (AOJ).

The issue of entitlement to increased evaluation for 
folliculitis is addressed in the Remand that follows the 
Order section of this decision.


FINDINGS OF FACT

1.  A rating decision in October 1989 denied service 
connection for a nervous disorder; the Veteran did not 
perfect an appeal.  

2.  The evidence received since the October 1989 decision is 
cumulative or redundant of the evidence previously of record 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  Arthritis of the right knee was not present until more 
than one year following the Veteran's discharge from service 
and is not etiologically related to service.  

4.  Hypertension was not present until more than one year 
following the Veteran's discharge from service and is not 
etiologically related to service or to a service-connected 
disability. 

5.  The Veteran's disability of the fourth finger is 
manifested by limitation of motion but without additional 
limitation of function due to pain, weakness, incoordination 
or fatigability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

2.  Arthritis of the right knee was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

3.  Hypertension was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such 
service may not be presumed, nor is hypertension proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.310(a) (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

4.  The criteria for a compensable evaluation for residuals 
of a fracture of the right fourth finger are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5230 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for an 
acquired psychiatric disorder, arthritis of the right knee, 
and hypertension, as well as increased disability 
compensation for service-connected residuals of a fracture of 
the right fourth finger.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter 
to the claimant that: (1) notifies him or he of the evidence 
and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The September 1999 rating decision on appeal was issued prior 
to enactment of the VCAA.  However, during the course of the 
appeal the RO sent the Veteran a letter in March 2004 
describing the elements required to establishment to service 
connection and the elements required to establish entitlement 
to an increased evaluation for a service-connected 
disability, and in September 2006 the RO sent the Veteran a 
letter advising him of the disability-rating and effective-
date elements.

Although the letters above were sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the Veteran had ample 
opportunity to respond before the file was certified to the 
Board for appellate review.  There is no indication in the 
record or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records (STRs) 
and VA outpatient records were obtained, and the Veteran was 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Where entitlement to service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  However, the rule 
does not apply when the issue is reopening of a previously 
denied claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the claimed disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to any of the disabilities under review.  

New and Material Evidence

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2002-2008), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence that must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Review of the file shows the Los Angeles RO denied service 
connection for a claimed nervous disorder by a rating 
decision issued in June 1989.  The denial was based on the 
RO's finding that there was no evidence in STRs of a 
neuropsychiatric disorder during service and no evidence of 
such a disorder during the first year after discharge from 
service.  

The Veteran was notified of the denial by a letter in June 
1989, and he submitted a timely Notice of Disagreement (NOD) 
in July 1989.  The RO issued a Statement of the Case (SOC) in 
October 1989, but the Veteran did not thereafter submit a VA 
Form 9 or other document comprising a substantive appeal.

An appeal requires an NOD on behalf of a claimant and a 
substantive appeal after a Statement of the Case is provided; 
see 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Because the 
Veteran did not perfect an appeal in regard to the June 1989 
rating decision, that decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302.

The evidence of record at the time of the June 1989 rating 
decision consisted of the following: STRs; report of VA 
compensation and pension (C&P) examination in March 1985 
(negative for psychiatric disorder); and, VA treatment 
records dating from November 1983 to April 1989 (negative for 
psychiatric symptoms).

The instant request to reopen was received in December 1998.

Evidence received since the June 1989 rating decision 
consists in relevant part of the following: VA treatment 
records dating from June 1989 to April 1991 (negative for 
psychiatric symptoms); letter from Dr. PA dated in October 
1998 (negative for psychiatric symptoms); VA psychiatric 
treatment records dating from November 1998 to February 1999 
and showing diagnosis of major depressive disorder (MDD) with 
psychotic features and history of major depression since 
1993; and, VA-contracted examination report dated in July 
2004 (silent in regard to current psychiatric disorder).

On review of the evidence above the Board notes that after 
the last final denial in June 1989 the Veteran was treated 
for a psychiatric disorder diagnosed as MDD with psychotic 
features.  This diagnosis is "new" evidence in that it was 
not previously before the adjudicators.  However, there is no 
indication of any relationship between the newly-diagnosed 
MDD and active service; in fact, the treatment records in 
question describe a history of major depression since 1993, 
which places onset of the disorder ten years after the 
Veteran's discharge from service.  

The Board concludes the new evidence does not bear directly 
and substantially upon the specific matter under 
consideration, in that it does not show a relationship 
between any diagnosed acquired psychiatric disorder and 
service, or alternatively does not show onset of psychosis 
within the first year after discharge from service.  Further, 
the new evidence, whether considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, it is not 
material.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has not been 
received.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni, 5 Vet. App. 463, 467.  

Service Connection for Arthritis of the Right Knee

STRs show complaint of left knee pain on August 3, 1981 and 
complaint of right knee pain on August 7, 1981.  He was given 
a lidocaine injection; there is no clinical diagnosis or 
impression.  A treatment note in October 1982 notes possible 
meniscus injury to the right knee due to performing 
weightlifting "squats" but there is no actual diagnosis or 
clinical impression.  There is no separation physical 
examination of record.  

The Veteran was discharged from service in May 1983.  

The Veteran presented to the VA clinic in November 1983 
complaining of painful right elbow, left ankle and bilateral 
knees; X-ray showed arthritis in the elbow and ankle but 
apparently not in the knees.  In sum, there is no indication 
that arthritis developed in the right knee to any degree 
within the first year after discharge from service.  

The Veteran had a VA C&P examination in March 1985 in which 
he complained of chronic pains in the right thigh and 
hamstring area, as well as knee pain.  He did not describe 
knee instability or locking, and X-ray of the right knee was 
negative.  The examiner's impression was chronic right knee 
strain.

An RO rating decision in July 1985 granted service connection 
for right knee strain and assigned a noncompensable 
evaluation effective from May 1983.

The Veteran had a VA C&P examination in March 1987 in which 
he complained of history of right ankle, right wrist, right 
hand and lower back pain, but he did not make any complaint 
of current right knee pain.

The Veteran presented to the VA outpatient clinic in November 
1989 complaining of pain in the right ankle, right knee and 
right hand. The clinical diagnosis was rule out 
osteoarthritis, and the Veteran was advised to report for 
rheumatology consult.

A letter from Dr. PA, dated in October 1998, asserts the 
doctor had been treating the Veteran since February 1997 for 
problems including osteoarthritis of both knees.

The Veteran had a VA-contracted examination by an orthopedic 
surgeon in July 2004.  The Veteran complained of pain in the 
left elbow and shoulder associated with surgery for left 
triceps repair; he also complained of pain and swelling of 
the left ankle.  The report is silent regarding right knee 
complaints.  On examination there was no effusion of joint 
line tenderness of the knees.  

On review of the evidence above the Board finds the Veteran 
is arguably shown by the letter from Dr. PA to have diagnosed 
arthritis in both knees.  However, a veteran seeking 
disability benefits must establish not only the existence of 
a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, there is no 
competent medical opinion showing a relationship between 
arthritis of the right knee and military service, or a 
relationship between such arthritis and the service-connected 
right knee strain.  

The Veteran apparently believes his claimed right knee 
disorder is related to service; however, a layperson is not 
considered capable of opining, however sincerely, in regard 
to causation of a disability.  Routen v. Brown, 10 Vet. App. 
183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes the Veteran asserts he injured his right knee 
while performing duties as a weightlifter in the Air Force.  
However, STRs do not show a chronic right knee disorder in 
service.  The Veteran continued to lift weights for several 
years after discharge from service, and he also had at least 
one motor vehicle accident after discharge from service.  
There is accordingly ample evidence of record showing trauma 
after active service, which serves to reduce the likelihood 
that arthritis of the knee, which became manifest many years 
after discharge from service, is associated with such service 
rather than aging or intercurrent trauma.

The Board accordingly finds the criteria for service 
connection for arthritis of the right knee are not met, and 
the claim must accordingly be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.

Service Connection for Hypertension

Under VA rating criteria, the term "hypertension" means the 
diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).

STRs show no indication of elevated blood pressure or 
diagnosed hypertension during service.  As noted above, there 
is no separation physical examination of record.  

The Veteran was discharged from service in May 1983.  There 
is no indication that hypertension became manifest to any 
degree within the first year after discharge from service.

The Veteran had a VA C&P examination in March 1985 that is 
silent in regard to any current hypertension or history of 
hypertension.  The Veteran's blood pressure on examination 
was 118/86.

The Veteran had a VA C&P examination in March 1987 in which 
he reported a history of hypertension.  However, because the 
examination was scheduled in support of his claim for a skin 
disorder the examiner did not record a current blood pressure 
reading, and the examination report is silent in regard to 
the presence or absence of clinical hypertension.

A VA treatment note dated in November 1998 notes current 
hypertension, being treated with captopril.  The Veteran's 
current blood pressure was 110/74.

VA treatment records dating from December 1998 through 
January 1999 (relating to inpatient treatment for triceps 
repair surgery) show blood pressure readings over a 22-day 
period that are not hypertensive by VA rating standards; 
however, it appears from the treatment records that the 
Veteran was taking medication for hypertension during the 
period.

The Veteran had a VA-contracted examination by an orthopedic 
surgeon in July 2004.  The examination report is silent in 
regard to current hypertension.

The Board finds at this point there is no evidence of 
hypertension in service or during the first year after 
discharge from service.  The Veteran is shown to have current 
hypertension, but evidence of a present condition is 
generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).   In this case there is 
no competent medical evidence of a relationship between 
hypertension and active service, so the criteria for direct 
service connection are not met. 

The Veteran asserts his hypertension is due to or aggravated 
by his current nervous disorder.  Therefore, in addition to 
direct service connection, the Board must consider whether 
secondary service connection is warranted.  See Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (VA has a duty 
to consider a claim under all theories of entitlement).  

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is compensable under 38 C.F.R. § 3.310(b); see Allen, 7 Vet. 
App. 439, 448.  In that decision, the Court held that the 
term "disability" as used in 38 U.S.C.A. § 1110 referred to 
impairment of earning capacity, and that such definition 
mandated that any additional impairment of earning capacity 
resulting from an already service-connected condition shall 
be compensated. 

However, in this case the Veteran does not have a service-
connected acquired psychiatric disability on which a claim 
for secondary service connection can be based.  His service-
connected disabilities consist of folliculitis (rated as 10 
percent disabling), chronic right knee strain (rated as 
noncompensable), and residuals of fractured right fourth 
finger (rated as noncompensable), but the Veteran has not 
asserted, and the evidence of record does not show, that 
there is any relationship between these three service-
connected disabilities and the claimed hypertension.

Based on the evidence and analysis above the Board finds the 
criteria for service connection for hypertension, on either a 
direct or secondary basis, are not met.  Accordingly, the 
claim must be denied.

The evidence in this case preponderates against the claim and 
the benefit-of-the-doubt rule does not apply.  Gilbert, 1 
Vet. App. at 54.

Evaluation of Residuals of a Fracture of the Right Fourth 
Finger

The claim for increased rating was received in December 1998.  
The Board will consider all evidence of symptoms since 
December 1997, one year prior to receipt of the claim.  

A letter from Dr. PA, dated in October 1998, asserts the 
doctor had been treating the Veteran since February 1997.  
The Veteran's problems included loss of power in the index 
(second), middle (third) and ring (fourth) fingers of the 
right hand, resulting in injuries being sustained due to 
inability to hold, balance and firmly grasp items such as 
knives, tools and appliances.

The Veteran had a VA-contracted medical examination by an 
orthopedic surgeon in July 2004 in which he complained of 
pain and numbness over the right middle (third) and little 
(fifth) fingers, which he stated caused weakness in the grip 
strength of the right hand and prevented him from safely 
lifting weights, which he described as his "bread and 
butter" activity.  On examination the middle finger (not 
service-connected) appeared to have a Boutonnière deformity; 
the ring finger (service-connected) had a flexion deformity 
at the proximal interphalangeal (PIP) joint with the index 
finger (not service-connected) bowed to the ulna side.  
Active motion of the PIP joint of the ring (fourth) finger 
was 10 to 90 degrees; in contrast, active motion of the PIP 
joint of the index (third) finger was 45 to 90 degrees.  

The Veteran's disability is rated under the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (limitation of motion 
of the ring finger).  Under this code, limitation of motion 
to any degree is noncompensable.  Alternatively, under 
Diagnostic Code 5227 (ankylosis of the ring or little finger) 
favorable or unfavorable ankylosis of the ring or little 
finger is also noncompensable.

Note to Diagnostic Code 5227 states additional evaluation may 
be warranted for resulting limitation of motion of other 
digits or interference with the overall function of the hand.  
However, in this case the Veteran's service-connected fourth 
(ring) finger disability is not shown to cause any impairment 
of the other fingers or of the hand.  In fact, medical 
examination shows the nonservice-connected third (index) and 
fifth (little) fingers contribute more to weakness of grip 
than does the service-connected fourth finger, and the third 
(index) finger is significantly more impaired than the fourth 
finger in terms of limitation of motion.

The Board has considered whether increased evaluation may be 
granted for pain, weakness, fatigability, or incoordination 
as required by DeLuca.  However, functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  In this case there is no evidence on examination of 
additional impairment due to the DeLuca factors, and in fact 
the Veteran complained of pain in the nonservice-connected 
third and fifth fingers but not the service-connected fourth 
finger.  Accordingly, the criteria for increased rating under 
DeLuca are not met.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence offered by 
the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   
Accordingly, the Veteran is competent to report symptoms 
associated with his service-connected disability.  However, 
even affording the Veteran full credibility and competence, 
there is no schedular provision for a compensable rating for 
his disability.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(a).  
However, the record reflects the Veteran has not required 
frequent hospitalizations for disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  

Based on the evidence and analysis above, the Board finds the 
criteria for compensable rating for the service-connected 
residuals of fractured right fourth finger are not met.  
Accordingly, the claim must be denied. 

The evidence in this case is against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. at 54.


ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for an acquired 
psychiatric disorder is denied.

Service connection for arthritis of the right knee is denied.

Service connection for hypertension is denied.

A compensable evaluation for residuals of a fracture of the 
right fourth finger is denied.


REMAND

The Board finds further development of the claims for 
increased evaluation for folliculitis is required before the 
claim is decided.

The Veteran's claim for increased evaluation was received in 
December 1998.  He has had only one examination, which was 
performed in July 2004 by a VA-contracted orthopedic surgeon.  
The examiner simply noted that folliculitis over the 
occipital scalp was still persisting, although without noting 
any of the characteristics by which disorders of the skin are 
evaluated under 38 C.F.R. § 4.118.  The Board notes that in 
developing a case it is essential to obtain medical findings 
that are stated in terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Board also notes the Veteran has submitted private 
medical records showing concurrent skin disorders variously 
diagnosed as eczema, acne keloiditis, and tinea versicolor; 
these skin disorders have ranged across the scalp, the back 
of the neck and the back and chest.  Absent competent medical 
opinion the Board is unable to distinguish between the 
symptoms attributable to service-connected versus nonservice-
connected disorders of the skin. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a dermatologist or other 
examiner with sufficient expertise to 
determine the current severity of the 
Veteran's service-connected folliculitis.

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies and diagnostics should 
be performed.

The examiner should provide diagnoses for 
all current skin disorders identify any 
such disorders that are associated with 
the service-connected folliculitis.  For 
folliculitis and any associated skin 
disorder(s) the examiner should perform a 
clinical examination and note his or her 
observations in terms conforming to the 
rating schedule.  

The examiner should express an opinion as 
to whether the Veteran's service-
connected skin disorder is disfiguring 
and the degree to which such disorder 
causes occupational or social impairment.  
The rationale for all opinions expressed 
must be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.



By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


